Case: 1:17-cr-00084-SJD-MRM Doc #: 105 Filed: 08/24/20 Page: 1 of 4 PAGEID #: 724




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI


UNITED STATES OF AMERICA,

                              Plaintiff,              :      Case No. 1:17-cr-84
                                                             Also 1:20-cv-486

                                                             District Judge Susan J. Dlott
       -   vs   -                                            Magistrate Judge Michael R. Merz

MIGUEL CHILES,

                              Defendant.              :



                      REPORT AND RECOMMENDATIONS


        This criminal case is before the Court on Defendant’s Motion to Vacate pursuant to 28

U.S.C. § 2255 (ECF No. 97), brought with the assistance of counsel. After initial review, the

undersigned ordered the Government to Answer and it has done so (ECF No. 100). In the Order

for Answer, the Magistrate Judge set a deadline of twenty-one days after the Answer for Defendant

to file a reply (ECF No. 99, PageID 210). That time has expired and no reply has been filed. The

case is therefore ripe for decision on the Motion and Answer (Response).

       Chiles claims he is entitled to relief under United States v. Davis, 139 S. Ct. 2319 (June 24,

2019), and notes that the Sixth Circuit has held Davis applies to cases on collateral review

(Motion, ECF No. 97, PageID 203, citing In re Franklin, 950 F.3d 909, 910 (6th Cir. 2020). The

United States opposes the Motion.



                                                 1
Case: 1:17-cr-00084-SJD-MRM Doc #: 105 Filed: 08/24/20 Page: 2 of 4 PAGEID #: 725




                                           Analysis



       Chiles was indicted July 19, 2017, on charges of committing armed bank robbery on May

26, 2017, in violation of 18 U.S.C. §§ 2113(a), 2113(d) and 2 (Count 1)(Indictment, ECF No. 6,

PageID 12). He was also charged with conspiracy to use a firearm in connection with a crime of

violence in violation of 18 U.S.C. § 924(o)(Count 2), armed bank robbery on June 6, 2017 (Count

3), and actual use of a firearm in connection with the June 6, 2017, armed bank robbery in violation

of 18 U.S.C. § 924(c)(Count 4) Id.

       On November 2, 2017, Chiles agreed to plead guilty to Counts 1 and 4 (Plea Agreement,

ECF No. 52, PageID 97). The parties agreed to a sentence of 184 months. Id. at PageID 99. Judge

Dlott accepted the Plea Agreement and Chiles’ guilty plea (ECF No. 59). After reviewing a

Presentence Investigation Report, Judge Dlott imposed a sentence of two months less than that

which had been agreed upon (Judgment, ECF No. 76, 82). Chiles took no appeal, but filed the

instant Motion within one year of the decision in Davis.

       Davis held 18 U.S.C. § 924(c)(3)(B)’s definition of a crime of violence (the “residual”

clause”) is unconstitutionally vague. The Sixth Circuit had earlier reached the same conclusion in

United States v. Taylor, 814 F.3d 340 (6th Cir. 2016). To obtain the benefit of Davis, a defendant

would have to have been convicted of a crime of violence as that term was defined in §

924(c)(3)(B), the unconstitutional residual clause. Davis does not benefit Chiles because his

predicate crime of violence is armed bank robbery under 18 U.S.C. §§ 2113(a) and (d). That crime

is a crime of violence by virtue of § 924(c)(3)(A), the elements clause. Sections 2113(a) and (d)

have been held by the Sixth Circuit to satisfy the elements clause. In re Wilkerson, 2020 U.S.App.

LEXIS 14511 (6th Cir. May 6, 2020). Wilkerson is directly in point. There the Sixth Circuit held


                                                 2
Case: 1:17-cr-00084-SJD-MRM Doc #: 105 Filed: 08/24/20 Page: 3 of 4 PAGEID #: 726




“the holding in Davis has no effect on Wilkerson's convictions or sentence because § 2113(a)

qualifies as a crime of violence under the use-of-force clause of 18 U.S.C. § 924(c)(3)(A). See

United States v. Henry, 722 F. App'x 496, 500 (6th Cir. 2018), cert. denied, 139 S. Ct. 70, 202 L.

Ed. 2d 47 (2018); see also United States v. McBride, 826 F.3d 293, 296 (6th Cir. 2016) (analyzing

the use-of-force clause of USSG § 4B1.2(a)(1)).” Id. at *2-3.

       In sum, Chiles’s claim is precluded by circuit precedent and should therefore be dismissed

with prejudice. Because reasonable jurists would not disagree with this conclusion, it is also

recommended that Petitioner be denied a certificate of appealability and that the Court certify to

the Sixth Circuit that any appeal would be objectively frivolous and should not be permitted to

proceed in forma pauperis.



August 24, 2020.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge




                             NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. A party may respond
to another party’s objections within fourteen days after being served with a copy thereof. Failure
to make objections in accordance with this procedure may forfeit rights on appeal.




                                                3
Case: 1:17-cr-00084-SJD-MRM Doc #: 105 Filed: 08/24/20 Page: 4 of 4 PAGEID #: 727




                                       4
